Citation Nr: 0715842	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  03-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for a mechanical back strain 
from August 12, 2000?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a mechanical back strain and assigned a 
noncompensable evaluation from August 12, 2000.  The veteran 
disagreed with the rating assigned.

By rating action in May 2002 the rating for the disorder was 
increased to 10 percent from August 12, 2000. 

This case was remanded by the Board for additional 
development in February 2004.  The case has now been returned 
for adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the claim for a 
higher evaluation for a mechanical back strain was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies to this issue. Hence, the Board has restyled 
this rating question in accordance with the Fenderson 
doctrine.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's mechanical low 
back strain was not manifested by more than a slight 
limitation of lumbar motion, or by more than characteristic 
pain on motion.

2.  Since September 26, 2003, forward thorocolumbar flexion 
has been greater than 60 degrees, the combined range of 
thorocolumbar motion is greater than 120 degrees, and there 
is no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSION OF LAW

Since August 12, 2000, the criteria for the assignment of a 
rating in excess of 10 percent for mechanical low back pain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the January 2003 
statement of the case, and in March 2004 correspondence, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The claim was readjudicated in a February 2007 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim. Hence, any questions 
regarding what effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim.

Criteria

The veteran contends that the disability rating assigned for 
his mechanical back strain should be increased to more 
accurately reflect the severity of his symptomatology.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). An appeal from the initial assignment of a disability 
rating requires consideration of the entire time period 
involved, and contemplates "staged ratings" where warranted. 
Fenderson. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2006).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

Since the veteran filed his claim, there have been a number 
of changes in the criteria for rating back disorders under 38 
C.F.R. § 4.71a, including a lumbosacral strain under 
Diagnostic Code 5237.  The new criteria for rating a 
lumbosacral strain became effective September 26, 2003.  The 
supplemental statement of the case issued in February 2007 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Given the change in law, VA may only apply the old rating 
criteria for a lumbosacral strain prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning that date.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 provided that a 10 percent evaluation was warranted 
for a lumbosacral strain with characteristic pain on motion.  
A 20 percent rating was warranted for a lumbosacral strain 
with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Prior to September 26, 2003, a 10 percent rating was 
appropriate for a slight limitation of lumbar spine motion, 
and a 20 percent rating was appropriate for a moderate 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006), a 
lumbosacral strain is evaluated under the general formula for 
back disorders.  The rating criteria are controlling 
regardless whether there are symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Under the 
new Diagnostic Code a 10 percent evaluation is warranted for 
forward flexion of the thorocolumbar spine that is greater 
than 60 degrees but not greater than 85 degrees; combined 
range of motion of the thorocolumbar spine greater than 120 
degrees but not greater than 235 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of 
the thorocolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thorocolumbar spine is not greater than 120 degrees; 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

Under these revisions, the "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thorocolumbar spine is 240 degrees. Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  Id.

Background

At a December 2000 VA examination the veteran reported that 
his back was sometimes stiff in the morning.  It occasionally 
catches and gives him sharp pain which did not last long.  
Examination revealed an erect posture and normal gait. The 
range of motion was normal in all planes of motion.  An X-ray 
was determined not to be necessary.  The diagnosis was 
mechanical low back pain with normal physical examination 
findings.

At an April 2002 VA examination the veteran reported back 
pain which radiated to his shoulders from the lower back.  
There was no weakness or paralysis.  Examination revealed a 
normal gait with no tenderness directly over the vertebrae 
from the dorsal to the lumbar spine.  Vertebral alignment was 
judged to be normal.  The veteran was somewhat tense over the 
paravertebral area, but there was no localized tenderness on 
examination.  Range of motion study revealed forward flexion 
to 80 degrees, extension to 20 degrees, bilateral lateral 
flexion to 40 degrees, left lateral rotation to 20 degrees, 
and right lateral rotation to 25 degrees without significant 
discomfort.  Reflexes were intact and strength was normal.  
X-rays were normal.

At a May 2005 VA examination the veteran reported no problems 
sitting or standing, and he denied bowel, bladder, or sexual 
dysfunction.  He had no specific limitations of activities 
except from running. His posture was erect and there was no 
percussion tenderness over the entire spine. There was no 
sciatic notch tenderness, but moderate tenderness on 
palpation of the paraspinous muscles was noted.  Forward 
flexion was mildly limited; lateral flexion produced low back 
pain more on the left than on right.  Mild paraspinous muscle 
spasm was evident.  Deep tendon reflexes were normal at the 
knees, but decreased at the ankles.  There were no fixed 
deformities, or scoliosis noted. 

At a January 2006 VA examination, the veteran's posture was 
erect and balanced with level shoulders and iliac crest.  
There was moderate spasm and palpable tenderness in the 
paraspinal muscles of the thorocolumbar spine between right 
T10 and S1.  There was a similar minimal left sided 
distribution, as well as left paraspinal muscle tenderness 
and spasm.  Straight leg raising was normal bilaterally with 
only slight lumbar discomfort on the right.  Deep tendon 
reflexes were 2+ equal and active.  Range of motion study 
revealed forward flexion to 90 degrees, extension to 25 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 20 degrees; bilateral lateral rotation to 25 
degrees.  Discomfort was noted on the extreme of left and 
right lateral flexion and rotation and full flexion.  X-rays 
were normal.  There was no lower extremity sensory deficit.  
The diagnosis was chronic recurrent lumbosacral strain.

Analysis

After reviewing the record, the Board finds that prior to 
September 26, 2003, the veteran's mechanical back strain was 
manifested primarily by complaints of occasional back pains.  
On examination in December 2000, however, the veteran 
exhibited a full range of lower back motion.  The range of 
low back motion at the April 2002 VA examination was no more 
than slightly limited without significant discomfort.  
Reflexes were intact, strength was normal and x-rays were 
normal. 

Therefore, with respect to the period prior to September 26, 
2003, it is not shown that there was more than slight 
limitation of motion shown.  There was no evidence of muscle 
spasm on extreme forward bending or a unilateral loss of 
lateral spine motion in a standing position, or any greater 
level of impairment.  The preponderance of the evidence is 
against finding that more than a 10 percent rating was for 
assignment for the period prior to September 26, 2003, under 
Diagnostic Code C 5292, or any applicable alternate rating 
criteria, to include Diagnostic Code 5295, on the basis of 
limitation of motion.

At a January 2006 VA examination range of motion study showed 
forward flexion to 90 degrees and the combined range of 
thorocolumbar motion was 220 degrees.  As of September 26, 
2003, and beyond, the range of motion of the thorocolumbar 
spine clearly places the veteran's mechanical back strain 
within the criteria for the assignment of a 10 percent 
evaluation under Diagnostic Code 5237.  While spasms have 
been noted, none have been severe enough to result in a gait 
impairment or abnormal spinal contour.  Further, no gait or 
posture disturbances were shown at any VA examination.  
Accordingly, there is no reasonable basis presented for an 
increase in the schedular evaluation for assignment under the 
general rating formula prior to September 26, 2003, or 
subsequently.

In conclusion, the 10 percent rating for a low back strain 
adequately reflects the extent of disability present.  The 
Board finds no basis for a rating greater than 10 percent 
under any applicable rating criteria, as the veteran's 
medical records and examinations since August 2000 have never 
revealed more than slight limitation of motion of the lumbar 
spine. There is no evidence of moderate limitation of motion 
to warrant a higher disability rating under Code 5292.  There 
also is no evidence of neurologic abnormality.  Similarly, 
considering the factors affecting functional loss the Board 
cannot conclude that the overall disability picture warrants 
an evaluation greater than 10 percent during any time between 
August 12, 2000 and the present.  Specifically, the VA 
examinations of December 2000, April 2002, May 2005, and 
January 2006 show no finding of weakened movement, excess 
fatigability, incoordination, swelling, and deformity or 
atrophy of disuse to warrant a higher rating.  38 C.F.R. § 
4.7.  

Finally, it is well to note that the assignment of a 10 
percent evaluation acknowledges that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order.
 
The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for a 
mechanical back strain at any time since August 12, 2000 is 
denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


